Post, C. J.
It is, by means of the petition in error in this case, sought to secure a reversal of the judgment below upon two grounds, viz.: (1.) The evidence is insufficient to support the verdict in favor of the plaintiff. (2.) The court erred in refusing to require the jury to find specially upon certain controverted questions. There is, accompanying the record hereof, a paper entitled “Special Questions of Fact,” also a document purporting to be.a bill of exceptions, neither of which is in any manner authenticated by the certificate of the clerk of the district court. It follows, from the nature of the assignments relied upon, that there is presented no question to be determined in this proceeding, and that the judgment of the district court should be affirmed. The rule which governs this case has been so often asserted that a reference to the decisions bearing upon the subject is deemed unnecessary.
Judgment affirmed.